Title: To Benjamin Franklin from Charles Thomson, 19 April 1784
From: Thomson, Charles
To: Franklin, Benjamin



Dear Sir,
Annapolis 19 April 1784

In my last I informed you that I had taken measures to gain information respecting Mr Marggrander and the other persons enquired after. The enclosed is a copy of letter I have received from our old neighbour Reuben Haines in answer to my enquiries touching Marggrander. With respect to the others I have yet heard nothing—
Give me leave my dear Sir to recommend to your friendly notice and protection Mr Isaac Norris a son of our old friend Norris. He is young & inexperienced but of a good disposition and with proper care may become a useful member of Society. The last letter I had from him informs me that he was at Leige in Flanders, but that he intended to visit Paris. Should he still be at Leige I would take it as a favour if you would send him a letter to introduce him to proper company and to make his travels useful to himself and to his country. He left home too young and too little informed respecting the affairs of his own country he will therefore stand in need of more advice abroad, and I know none more capable of advising him or whose advice will have more weight with him than yours, as he has a strong desire of being under your patronage.
I am with the greatest Esteem & respect Dear Sir Your affectionate old friend & obedt humble Servant

Chas Thomson
Doctr B. Franklin,

 
Notation: Chas Thomson Esqr to B F. Ap. 19. 84.
